PER CURIAM.
This cause being before the court upon petition of the appellant for an order to proceed in forma pauperis, and the court being of the opinion that the petition fails to set forth facts sufficient to justify the granting of the order, and that the petition should therefore be denied, but being also of the opinion that on the face of the petition the court below was without jurisdiction to entertain the bill, and that the bill sets forth no justiciable controversy between plaintiffs and defendants therein, it is ordered that the appeal be, and it is hereby, dismissed.
Appeal dismissed.